            Case 2:20-cv-00460-RAJ-BAT Document 16 Filed 07/10/20 Page 1 of 1



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     TRISHA YORK,
 7
                                 Plaintiff,                 CASE NO. 2:20-cv-00460-RAJ-BAT
 8
             v.                                             ORDER CONTINUING STAY OF
 9                                                          DEADLINES
     ROIC WASHINGTON LLC,
10
                                 Defendant.
11

12          Pursuant to the parties’ ongoing settlement negotiations and stipulation (Dkt. 15), it is

13   hereby ORDERED that the stay entered by the Court (Dkt. 14) shall be extended an additional

14   thirty (30) days from the date of this Order; no later than 30 days from the entry of this Order,

15   the parties shall report to the Court regarding the status of their claims and positions regarding

16   any further extension of the stay; and the deadlines for Fed. R. Civ. P. 26(f) conference, initial

17   disclosures, and submission of a joint status report and discovery plan (Dkt. 11) shall be

18   extended to at least 14 days after the expiration of the stay of proceedings (depending on the

19   parties’ positions regarding any further extension of the stay).

20          DATED this 10th day of July, 2020.

21

22                                                         A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
23



     ORDER CONTINUING STAY OF
     DEADLINES - 1
